*590ORDER
PER CURIAM:
AND NOW, this 21th day of August, 1997, it is hereby ordered that Appellee’s Motion To Strike Appellant’s Reply Brief in the above-captioned appeal is granted. Furthermore, with the agreement and consent of all parties, the Order of the Commonwealth Court, entered December 18, 1995, is reversed and this matter is remanded to the Unemployment Compensation Board of Review for further evidentiary hearing proceedings, so that Appellant may have the opportunity to cross-examine the witnesses against him regarding the relationship, if any, between an incident occurring at his former workplace on March 8,1993, which forms the basis for his Workmen’s Compensation claim against his employer, and his employer’s decision to terminate his employment. See Steinhouse v. Herman Miller, Inc., 443 Pa.Super. 395, 661 A.2d 1379 (1995)(purpose of cross-examination is to elicit testimony tending to refute all inferences and deductions raised by direct examination). It is further ordered that upon the completion of these proceedings, the UCBR shall issue a new decision based upon the amended record.
Jurisdiction is relinquished.
NEWMAN, J., did not participate in the consideration or decision of this case.
CASTILLE, J., dissents.